In an action on certain promissory notes, the appeal is from an order of the Supreme Court, Queens County, dated June 21, 1976, which denied appellant’s motion to dismiss the complaint upon the grounds that (1) the claims asserted are barred by the Statute of Limitations and (2) the complaint fails to state a cause of action. Order affirmed, with $50 costs and disbursements. The complaint states a good cause of action and the Statute of Limitations is not a bar. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.